Exhibit 10.1

eFunds Corporation

2005 Deferred Compensation Plan

First Effective January 1, 2005

(As Amended November 1, 2006)

1

eFunds Corporation

2005 Deferred Compensation Plan

First Effective January 1, 2005

(As Amended November 1, 2006)



I.   HISTORY AND PURPOSE

Effective January 1, 2001, the Company established a deferred compensation plan
for its key employees which, in its most recently amended form, is maintained
under a document entitled “eFunds Corporation Deferred Compensation Plan, As
Amended and Restated Effective January 1, 2004” (the “Prior Plan”). Deferrals
made which relate entirely to services performed on or before December 31, 2004
shall continue to be invested and distributed pursuant to the terms of the Prior
Plan. Deferrals which relate all or in part to services performed on or after
January 1, 2005 shall be made subject to the terms of this Plan, the terms of
which are intended to comply with the deferred compensation provisions in the
American Jobs Creation Act of 2004. This Plan was amended on September 22, 2006
to allow the members of the Company’s Board of Directors who are not employees
of the Company to participate.

The purpose of the eFunds Corporation 2005 Deferred Compensation Plan is to
provide a means whereby the Company may afford key employees and members of its
Board of Directors with a vehicle to defer compensation. By providing a means
whereby Salary, Fees, Annual/Strategic Incentive and/or Sales Incentive
compensation may be deferred into the future, the Plan will aid in attracting
and retaining employees and Directors of exceptional ability. Compensation
reductions made pursuant to the Plan will be credited with investment gains or
losses, in accordance with the Plan, and benefits will be paid to the
Participant (or his or her Beneficiary) as described herein.



II.   DEFINITIONS



2.01   “Age” means the Participant’s chronological age on the relevant date.



2.02   “Agreement” means the eFunds Corporation Deferred Compensation Plan
Participation Agreement, executed between a Participant and the Company, whereby
a Participant agrees to defer a portion of his or her Salary, Fees,
Annual/Strategic Incentive and/or Sales Incentive pursuant to the provisions of
the Plan, and the Company agrees to make benefit payments in accordance with the
provisions of the Plan.



2.03   “Annual/Strategic Incentive” means the performance-based cash
compensation, if any, earned for services performed over a Plan Year (or any
other period of at least twelve (12) months) from the eFunds Annual Incentive
Plan or the eFunds Strategic Incentive Plan.



2.04   “Beneficiary” means the person, persons or trust who under the Plan,
becomes entitled to receive a Participant’s interest in the event of the
Participant’s death.



2.05   “Board of Directors” means the Board of Directors of eFunds Corporation
or any committee acting within the scope of its authority.



2.06   “Change of Control” shall be deemed to have occurred if a “Change of
Control” is deemed to have occurred under Section 2 (or any comparable successor
provision) of the Change of Control Agreement entered into by the Company and
its executive officers from time to time, as such agreements may be amended from
time to time.



2.07   “Committee” means the Plan Committee, or its designee, appointed pursuant
to Article VI to manage and administer the Plan.



2.08   “Company” means eFunds Corporation, its U.S. subsidiaries and their
respective successors and assigns.



2.09   “Company Allocation” means an amount added to a Participant’s Deferred
Compensation Account by the Company pursuant to Section 3.05.



2.10   “Company Savings Plan” means the eFunds Corporation 401(k) Employees’
Savings Plan as in effect and amended from time-to-time.



2.11   “Deferred Compensation Account” means the account(s) maintained by the
Company for each Participant, pursuant to Article III. Notwithstanding the
provisions of Section 8.09, a Participant’s Deferred Compensation Account shall
not constitute or be treated as a trust fund or escrow arrangement of any kind.



2.12   “Deferred Compensation Plan Trust” and “Trust” mean the eFunds
Corporation Deferred Compensation Plan Trust, an irrevocable grantor trust or
trusts established by the Company, in accordance with Section 8.09, with an
independent trustee for the benefit of persons entitled to receive payments
under this Plan.



2.13   “Determination Date” means the date on which the amount of a
Participant’s Deferred Compensation Account is determined as provided in
Article III hereof. The last day of each calendar quarter and the date of a
Participant’s Termination of Service shall be a Determination Date.



2.14   “Disability” shall mean the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company.



2.15   “Fees” shall mean the annual cash retainers paid to members of the Board
of Directors who are not employees of the Company for service on the Board of
Directors and its Committees.



2.16   “Participant” means an employee of the Company or a member of the Board
of Directors who is eligible to participate in the Plan pursuant to
Section 3.01, and who enters into an Agreement. Except after a Change of
Control, the Board of Directors or the Chief Executive Officer of eFunds
Corporation may (subject to the terms of the Plan) add or delete Participants.



2.17   “Plan” means the eFunds Corporation 2005 Deferred Compensation Plan as
amended from time-to-time.



2.18   “Plan Effective Date” means January 1, 2005. Deferrals which relate all
or in part to services performed on or after January 1, 2005 shall be made
subject to the terms of this Plan. Deferrals which relate entirely to services
performed on or before December 31, 2004 shall continue to be invested and
distributed pursuant to the terms of the Prior Plan, which was originally
effective January 1, 2001.



2.19   “Plan Year” means a calendar year.



2.20   “Prior Plan” means the “eFunds Corporation Deferred Compensation Plan, As
Amended and Restated Effective January 1, 2004”.



2.21   “Salary” for purposes of the Plan shall be the total of the Participant’s
base salary paid during a calendar year and considered “wages” for FICA and
federal income tax withholding, but before any deferrals made pursuant to this
Plan or any other plan. For purposes of this Plan, Salary shall not include
severance or other payments made in connection with a Participant’s Termination
of Service.



2.22   “Sales Incentive” means the earnings of a Participant which are
attributable to sales results, and considered “wages” for FICA and federal
income tax withholding, but before any deferrals made pursuant to this Plan or
any other plan.



2.23   “Termination of Service” means the total separation of a Participant’s
service with the Company within the meaning of Section 409A of the Internal
Revenue Code. Generally, a “Termination of Service” will occur when a
Participant ceases his or her employment with the Company or service on the
Board of Directors for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of death or Disability, although the facts
and circumstances attendant to a particular separation (e.g. the existence of a
post-termination consulting relationship) may mandate a contrary result under
the Internal Revenue Code.



2.24   “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the
Internal Revenue Code) of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

          III.   ELIGIBILITY - PARTICIPATION LIMITS
3.01
  a)   Eligibility to Participate.
Participation in the Plan shall be
limited to key employees of the
Company approved to participate by
the Committee and members of the
Board of Directors who are not
employees of the Company. It is
the intention of the Company that
all Participants satisfy the term
“a select group of management or
highly compensated employees” as
provided in Sections 201(2),
301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA.



  b)   Enrollment. In the case of the first Plan Year in which a employee
becomes eligible to participate in the Plan, no later than thirty (30) days
after the employee begins employment, such employee shall as a condition of
participation complete such forms and make such elections as the Committee may
require for the effective administration of this Plan. Such initial enrollment
shall at a minimum contain an Agreement to defer a portion of the Participant’s
compensation in accordance with the provisions in Section 3.02, along with a
form (the Payout Election Form) for the time and manner of payment of the
employee’s Deferred Compensation Account. The Agreement to defer a portion of
the Participant’s compensation may only be made with respect to Salary and Sales
Incentives earned for services performed subsequent to the deferral election.
With respect to Annual/Strategic Incentives earned for services performed over a
Plan Year (or any other period of at least twelve (12) months), any Agreement
may provide for Annual/Strategic Incentive deferrals if such election is made no
later than six (6) months prior to the end of the service period over which the
Annual/Strategic Incentive is earned. Eligible members of the Board of Directors
shall enroll in the Plan by completing an Agreement and a Payout Election Form
prior to the beginning of the Plan Year in which any Fees are to be deferred
pursuant to the Plan.



  c)   Effect of Election. An Agreement, once accepted by the Committee, shall
be irrevocable for the Plan Year (or the service period, in the case of an
Annual/Strategic Incentive deferral) with respect to which it is made; provided,
however, that if a Disability or Unforeseeable Emergency occurs during the
period elected in the Agreement, the Participant’s Agreement shall be suspended,
and further deferrals shall not be required. Absent a Disability or
Unforeseeable Emergency, such Agreement shall remain in effect for Salary, Fees
and Sales Incentives earned in subsequent Plan Years unless, no later than
fifteen (15) days prior to a subsequent Plan Year, the Agreement is changed or
terminated by the employee or participating director or the employee is not
selected for participation for that subsequent Plan Year. With respect to
Annual/Strategic Incentives earned for services performed over a Plan Year (or
such other period of at least twelve (12) months), any Agreement providing for
Annual/Strategic Incentive deferrals shall remain in effect unless, no later
than six (6) months prior to end of the service period over which the
Annual/Strategic Incentive was earned, the Agreement is changed or terminated by
the employee or the employee is not selected for participation for that service
period.



  d)   Automatic Enrollment. Each Participant who participates in the Company
Savings Plan and whose Company contributions under the Company Savings Plan are
limited for the reasons described in Section 3.05 below shall automatically be
enrolled to participate in the Company Allocation portion of this Plan and share
in any discretionary Company Allocation made by the Company pursuant to
Section 3.05.



3.02   Deferral of Salary, Fees, Annual/Strategic Incentive and/or Sales
Incentive. In accordance with Section 3.01, a Participant may elect to defer
between three percent (3%) and ninety percent (90%) of his or her Salary payable
during a Plan Year, in one percent (1%) increments. A Participant may also elect
to defer between three percent (3%) and ninety percent (90%) of his or her
Annual/Strategic Incentive payable during a Plan Year, in one percent (1%)
increments. In addition, a Participant may elect to defer between three percent
(3%) and ninety percent (90%) of his or her Sales Incentive payable during a
Plan Year, in one percent (1%) increments. A Participant may elect to defer
between ten percent (10%) and one hundred percent (100%) of any Fees earned by
them during a Plan Year. At the time of election, a Participant may elect to
defer a different percentage of his or her Salary, Annual/Strategic Incentive
and/or Sales Incentive and may also elect not to defer any portion of his or her
Salary, Annual/Strategic Incentive and/or Sales Incentive in a Plan Year. In
addition to Salary, Annual/Strategic Incentive and/or Sales Incentive, a
Participant may be allowed to defer other compensation as approved by the
Committee, provided that any such deferral election shall be made in accordance
with Section 3.01 (and if such compensation is performance-based pay earned over
a period of at least twelve (12) months, such election shall be subject to the
same timing requirements as apply to Annual/Strategic Incentives).

In the event a Participant elects to defer an amount of his or her Salary,
Annual/Strategic Incentive and/or Sales Incentive that would not allow for the
full payment of all FICA, federal, state and/or local income tax liabilities,
the actual amount which shall be credited to the Participant’s Deferred
Compensation Account shall be the maximum amount allowable after all applicable
taxes.



3.03   Suspension of Agreement to Defer Salary, Fees, Annual/Strategic Incentive
and/or Sales Incentive. Except after a Change of Control, a Participant’s
Agreement to defer Salary, Fees, Annual/Strategic Incentive and/or Sales
Incentive shall be suspended in the event that the Committee, in its sole
discretion, reasonably determines that a Participant ceases to meet the
eligibility requirements of the Plan.



3.04   Timing of Deferral Credits. The amount of Salary, Fees, Annual/Strategic
Incentive and/or Sales Incentive that a Participant elects to defer in his or
her Agreement shall cause an equivalent reduction in the Participant’s Salary,
Fees, Annual/Strategic Incentive and/or Sales Incentive, respectively. Deferrals
shall be credited to the Participant’s Deferred Compensation Account throughout
the Plan Year as the Participant otherwise would have been paid the deferred
portion of Salary, Fees, Annual/Strategic Incentive and/or Sales Incentive.



3.05   Company Allocation. The Company may credit a Company Allocation to a
Participant’s Deferred Compensation Account as set forth in this Section 3.05.
Such amount shall be credited as nearly as practicable as of the time or times
when the credits are awarded. If a Participant is entitled to receive a Company
contribution under the Company Savings Plan, the amount of Salary,
Annual/Strategic Incentive and/or Sales Incentive deferred under this Plan shall
not be considered for purposes of calculating benefits under the Company Savings
Plan unless permitted by law. To the extent that a Participant’s Company
contribution under the Company Savings Plan is reduced by reason of deferrals
under this Plan, the amount equal to the additional benefits (or the actuarial
equivalent thereof) he or she would have received under the Company Savings Plan
based upon the deferrals (and disregarding for this purpose any benefit and
compensation limitations under Sections 401(a)(17) and 415 of the Internal
Revenue Code), may be determined and paid in the same manner and the same time
as other benefits payable under this Plan.

The Company may also credit an additional Company Allocation to a Participant’s
Deferred Compensation Account in the event it is determined that a Participant’s
Company contribution to the Company Savings Plan was limited by Internal Revenue
Code Sections 401(a)(17), 402(g), or 415 or any other legal limitations. In
addition, the Company may credit such additional Company Allocations to a
Participant’s Deferred Compensation Account as determined by the Company in its
sole discretion (and the Company shall not have any obligation for uniformity of
treatment of any Participant in determining such discretionary Company
Allocations).



3.06   Vesting. A Participant shall be one hundred percent (100%) vested in his
or her Deferred Compensation Account equal to the amount of Salary, Fees,
Annual/Strategic Incentive and/or Sales Incentive the Participant deferred into
his or her Deferred Compensation Account and the investment gains or losses
credited thereon. In the event a Company Allocation is credited to a
Participant’s Deferred Compensation Account pursuant to Section 3.05, the
Company Allocation and the investment gain or losses credited thereon shall vest
in the same manner as under the Company Savings Plan.



3.07   Determination of Account. Each Participant’s Deferred Compensation
Account as of each Determination Date shall consist of the balance of the
Participant’s Deferred Compensation Account as of the immediately preceding
Determination Date adjusted for:



  •   additional deferrals pursuant to Section 3.02,



  •   Company Allocations (if any) pursuant to Section 3.05,



  •   distributions (if any); and



  •   the appropriate investment earnings and gains and/or losses and expenses
pursuant to Section 3.08.

All adjustments and earnings related thereto, will be determined on a daily
basis.



3.08   Deferred Compensation Account Investment Options. The Committee shall
designate from time to time one or more investment options in which Deferred
Compensation Accounts may be deemed invested. A Participant or Beneficiary shall
allocate his or her Deferred Compensation Account among the deemed investment
options by filing with the Committee an Investment Allocation Election Form or
by making an election on-line. A Participant may elect to allocate his or her
Deferred Compensation Account in one percent (1%) increments among as many of
the investment options which are offered by the Company. Any such investment
allocation election shall be made on the Investment Allocation Election Form or
on-line and shall be subject to such rules as the Committee may prescribe,
including, without limitation, rules concerning the manner of making investment
allocation elections and the frequency and timing of changing such investment
allocation elections.

The Committee shall have the sole discretion to determine the number of deemed
investment options to be designated hereunder and the nature of the options and
may change or eliminate the investment options from time to time. For each
deemed investment option the Committee shall, in its sole discretion, select a
mutual fund(s), an investment index, or shall create a phantom portfolio of such
investments as it deems appropriate, to constitute the investment option. The
Committee shall adopt rules specifying the deemed investment options, the
circumstances under which a particular option may be elected (or shall be
automatically utilized), the minimum or maximum percentages which may be
allocated to the investment option, the procedures for making or changing
elections, the extent (if any) to which Beneficiaries of deceased Participants
may make investment elections and the effect of a Participant’s or Beneficiary’s
failure to make an effective investment election with respect to all or any
portion of a Deferred Compensation Account. The Committee shall determine the
amount and rate of investment gains or losses with respect to any deemed
investment option for any period, and may take into account any deemed expenses
which would be incurred if actual investments were made.

The Company may, but is under no obligation to, acquire any investment or
otherwise set aside assets for the deemed investment of Deferred Compensation
Accounts hereunder.



3.09   Change of Investment Election. A Participant may elect daily to change
the manner in which his or her current Deferred Compensation Account and his or
her future deferrals are deemed invested among the then-available investment
options. Any change of investment allocation received on-line prior to 3:00 p.m.
Central Standard Time on a business day, will be effective as of the close of
business on that business day. Any change of investment allocation received
on-line after 3:00 p.m. Central Standard Time or on a non-business day, will be
effective as of the close of business on the next available business day.



IV.   DISTRIBUTIONS



4.01   Distribution upon Termination of Service. Upon a Participant’s
Termination of Service, distribution of the Participant’s Deferred Compensation
Account determined under Section 3.07 as of the Determination Date coincident
with or next following such Termination of Service, shall commence and be
completed by the tenth (10) anniversary of the Participant’s Termination of
Service. The distribution shall be made as designated by the Participant in his
or her Payout Election Form, in accordance with Section 4.04. In the event a
distribution is made pursuant to this Section 4.01, the Participant shall
immediately cease to be eligible for any other benefit provided under this Plan.
Notwithstanding the foregoing, payment under this Section 4.01 to any “key
employee” (as defined under Section 409A of the Internal Revenue Code) shall
commence no earlier than six (6) months following a Termination of Service (or
upon the death of the employee, if earlier) if required to comply with
Section 409A of the Internal Revenue Code.



4.02   Distribution upon Death. Upon the death of a Participant prior to the
distribution of all of his or her Deferred Compensation Account, distribution of
the Participant’s Deferred Compensation Account, as of the Determination Date
coincident with or next following the date of death, shall be made or continue
to be made to such Participant’s Beneficiary. If the distribution of the
Participant’s Deferred Compensation Account has not yet commenced as of the date
of death, distribution to the Beneficiary shall be made or commence as soon as
practicable and in any event within sixty (60) days following the Participant’s
death. The method of distribution shall be as designated by the Participant in
his or her Payout Election Form, in accordance with Section 4.04.



4.03   Distribution upon Disability. In the event a Participant incurs a
Disability which first manifests itself after the Participant’s initial
participation in the Plan, but prior to the distribution of the Participant’s
Deferred Compensation Account, distribution of the Participant’s Deferred
Compensation Account as of the Determination Date coincident with or next
following the date of Disability shall be made or commence as soon as
practicable, but in any event within sixty (60) days following receipt of notice
by the Committee of the Participant’s Disability status. The distribution shall
be made as designated by the Participant in his or her Payout Election Form, in
accordance with Section 4.04.



4.04   Method of Timing of Distribution.



  a)   Election in Agreement. Distribution of a Participant’s Deferred
Compensation Account shall be made in a lump-sum or installments, as elected by
the Participant in his or her Payout Election Form. Installment payments shall
be made annually over a period of two (2) to ten (10) years. Participants may
elect installment payments to begin at Termination of Service or at the one year
anniversary of the Participant’s Termination of Service. The amount of each
annual installment shall be determined annually and shall be equal to the
quotient obtained by dividing the balance of the Participant’s Deferred
Compensation Account being distributed in installments by the number of
installments remaining to be paid, including the current installment.
Participants may elect to receive lump-sum payments at Termination of Service or
an anniversary of Termination of Service between one (1) and ten (10) years.



  b)   Election to Change Method of Distribution. A Participant may change the
method of distribution to any other method permitted under Section 4.04(a) by
submitting an election to the Committee, subject to the following limitations:



  i)   Such election must be submitted to and accepted by the Committee at least
twelve (12) months prior to the date a distribution to the Participant would
otherwise have been made or commenced;



  ii)   The first distribution is delayed at least five (5) years from such
date;



  iii)   The election shall have no effect until at least twelve (12) months
after the date on which the election is made;



  iv)   The election shall not reduce the number of installment payments; and



  v)   Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the distribution election under this
Section 4.04(b) in a manner that is consistent with Section 409A of the Internal
Revenue Code and Treasury regulations and other guidance issued thereunder.
Accordingly, if the Committee determines that an election is inconsistent with
Section 409A of the Internal Revenue Code and other applicable tax law, the
election shall not be effective.



  c)   Small Accounts. Notwithstanding any payment method elected by a
Participant or Beneficiary, the Company will pay in a lump-sum, any Deferred
Compensation Account balance which is less than $10,000.



  d)   Default Election of Form of Distribution. If a Participant fails to elect
a form of distribution at the time of initial enrollment in the Plan, such
Participant shall be deemed to have elected that distribution be made in an
immediate lump sum at Termination of Service as described in Section 4.04(a).



4.05   Interim Distribution. At the time a Participant enrolls in the Plan and
executes an Agreement under Section 3.01(b), and no later than the time for
making a deferral election under Section 3.01(c) for each subsequent Plan Year
(or service period, in the case of Annual/Strategic Incentives), he or she may
elect to receive an interim distribution of the amount of the Salary, Fees,
Sales Incentive or Annual/Strategic Incentive deferred for the applicable period
(adjusted for any earnings or losses thereon). A separate interim distribution
election shall be made for each period for which amounts are deferred and a
separate interim distribution shall be made for Salary, Fees, Annual/Strategic
Incentive and/or Sales Incentive deferrals. The interim distribution election
shall specify the year (“Distribution Year”) in which such interim distribution
shall be made, which shall be no less than three (3) Plan Years after the Plan
Year in which the deferral was originally made. Provided the Participant has not
had an earlier death, Disability or Termination of Service, the interim
distribution shall be made in a lump-sum no later than January 31st of the
Distribution Year. A Participant may file a written request with the Committee
to defer the time (but not the form) of the interim distribution in accordance
with Section 4.04(b). Any interim distribution paid shall be deemed a
distribution, and shall be deducted from the Participant’s Deferred Compensation
Account.



4.06   Hardship Distributions — Waiver of Deferrals. In the event that the
Committee, upon written petition of the Participant or Beneficiary, determines
in its sole discretion that the Participant or Beneficiary has suffered an
Unforeseeable Emergency, the Company if so directed by the Committee, shall
distribute to the Participant or Beneficiary as soon as reasonably practicable
following such determination, an amount, not in excess of the value of the
Participant’s Deferred Compensation Account, necessary to satisfy the emergency.

A Participant who receives a hardship distribution pursuant to this
Section 4.06, shall also cease making deferrals, pursuant to this Plan, until
the calendar month next following or coincident with a twelve (12) month period
which begins on the date the hardship distribution is made. A Participant who is
required to cease making deferrals due to the receipt of a hardship
distribution, shall be permitted to begin making deferrals into this Plan by
filing a new Agreement with the Company which such new Agreement shall become
effective with respect to the designated Plan Year (or service period, as
applicable) upon acceptance of the new Agreement by the Company. The new
Agreement must be filed with the Company no later than the time for making a
deferral election under Section 3.01(c) for a Plan Year (or service period, as
applicable).



4.07   Withholding — Employment Taxes. To the extent required by the law in
effect at the time payments are made, the Company shall withhold any taxes
required to be withheld by any federal, state or local government.



4.08   Commencement of Payments. Unless otherwise provided in this Plan,
payments under this Plan shall commence as soon as practicable following the
Participant’s eligibility for payment, but in no event later than sixty (60)
days following receipt of notice by the Committee of an event which entitles a
Participant or Beneficiary to payments under this Plan, or at such other
reasonably subsequent date as may be determined by the Committee.



4.09   Recipients of Payments — Designation of Beneficiary. All payments to be
made by the Company under the Plan shall be made to the Participant during his
or her lifetime, provided that if the Participant dies prior to the commencement
or completion of such payments, then all subsequent payments under the Plan
shall be made by the Company to the Beneficiary determined in accordance with
this Section 4.09. The Participant may designate a Beneficiary by filing a
written notice of such designation with the Committee in such form as the
Committee requires and may include a contingent Beneficiary. The Participant may
from time-to-time change the designated Beneficiary by filing a new designation
in writing with the Committee.

If there is not a Beneficiary designation in effect at the time any benefits are
payable under this Plan, the Beneficiary shall be the beneficiary or
beneficiaries designated by the Participant in the Company Savings Plan, or if
no such designation is in effect under the Company Savings Plan, the
Participant’s Deferred Compensation Account, or the part thereof that as to
which a designation fails, as the case may be, shall be payable in accordance
with the default beneficiary rules under the Company Savings Plan.



4.10   Distributions in Cash. All distributions of Deferred Compensation
Accounts shall be paid in United States dollars.



V.   CLAIM FOR BENEFITS PROCEDURE



5.01   Claim for Benefits. Any claim for benefits under the Plan shall be made
in writing to the Committee. If such claim for benefits is wholly or partially
denied by the Committee, the Committee shall, within a reasonable period of
time, but not later than sixty (60) days after receipt of the claim, notify the
claimant of the denial of the claim. Such notice of denial shall be in writing
and shall contain:



  a)   The specific reason or reasons for the denial of the claim;



  b)   A reference to the relevant Plan provisions upon which the denial is
based;



  c)   A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and



  d)   A reference to the Plan’s claim review procedure.



5.02   Request for Review of a Denial of a Claim for Benefits. Upon the receipt
by the claimant of written notice of the denial of a claim, the claimant may
within sixty (60) days file a written request to the Committee, requesting a
review of the denial of the claim, which review shall include a hearing if
deemed necessary by the Committee. In connection with the claimant’s appeal of
the denial of his or her claim, he or she may review relevant documents and may
submit issues and comments in writing. To provide for fair review and a full
record, the claimant must submit in writing all facts, reasons and arguments in
support of his or her position within the time allowed for filing a written
request for review. All issues and matters not raised for review will be deemed
waived by the claimant.



5.03   Decision Upon Review of a Denial of a Claim for Benefits. The Committee
shall render a decision on the claim review promptly, but no more than
sixty (60) days after the receipt of the claimant’s request for review, unless
special circumstances (such as the need to hold a hearing) require an extension
of time, in which case the sixty (60) day period shall be extended to one
hundred-twenty (120) days. Such decision shall:



  a)   Include specific reasons for the decision;



  b)   Be written in a manner calculated to be understood by the claimant; and



  c)   Contain specific references to the relevant Plan provisions upon which
the decision is based.

The decision of the Committee shall be final and binding in all respects on the
Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant. No litigation may be commenced by or on
behalf of a claimant with respect to this Plan until after and unless the claim
and review process described in this Article V has been exhausted. Judicial
review of Committee action shall be limited to whether the Committee acted in an
arbitrary and capricious manner.



VI.   ADMINISTRATION



6.01   Plan Administration. The Plan shall be administered by the Committee. The
Committee may assign duties to an officer or other employees of the Company, and
may delegate such duties as it sees fit. An employee of the Company or Committee
member who is also a Participant in the Plan shall not be involved in the
decisions of the Company or Committee regarding any determination of any
specific claim for benefit with respect to himself or herself.



6.02   General Rights, Powers and Duties of the Committee. The Committee shall
be responsible for the management, operation and administration of the Plan. In
addition to any powers, rights and duties set forth elsewhere in the Plan, it
shall have complete discretion to exercise the following powers and duties:



  a)   Adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;



  b)   Administer the Plan in accordance with its terms and any rules and
regulations it establishes;



  c)   Maintain records concerning the Plan sufficient to prepare reports,
returns, and other information required by the Plan or by law;



  d)   Construe and interpret the Plan, and to resolve all questions arising
under the Plan;



  e)   Authorize benefits under the Plan, and to give such other directions and
instructions as may be necessary for the proper administration of the Plan;



  f)   Employ or retain agents, attorneys, actuaries, accountants or other
persons, who may also be Participants in the Plan or be employed by or represent
the Company, as it deems necessary for the effective exercise of its duties, and
may delegate to such persons any power and duties, both ministerial and
discretionary, as it may deem necessary and appropriate, and the Committee shall
be responsible for the prudent monitoring of their performance; and



  g)   Be responsible for the preparation, filing, and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable federal
or state law.



6.03   Information to be Furnished. The records of the Company shall be
determinative of each Participant’s period of employment, Termination of
Service, leave of absence, reemployment, years of service, personal data, and
Salary, Annual/Strategic Incentive and/or Sales Incentive. Participants and
their Beneficiaries shall furnish to the Committee such evidence, data or
information, and execute such documents as the Committee requests.



6.04   Indemnification. No employee of the Company or member of the Committee
shall be liable to any person for any action taken or omitted in connection with
the administration of this Plan unless attributable to his or her own fraud or
willful misconduct. The Company shall not be liable to any person for any such
action unless attributable to fraud or willful misconduct on the part of a
director, officer or employee of the Company. This indemnification shall not
duplicate, but may supplement any coverage available under any applicable
insurance coverage.



6.05   Composition of the Committee. The Committee shall be comprised of the
head of Human Resources, the General Counsel, the Chief Financial Officer and
such other employees of the Company as may be appointed by the Chief Executive
Officer of the Company.



VII.   AMENDMENT AND TERMINATION



7.01   Amendment. The Plan may be amended in whole or in part at any time by a
written instrument adopted by the Company. Notice of any material amendment
shall be given in writing to the Committee and to each Participant and
Beneficiary. No amendment shall retroactively decrease either the balance of a
Participant’s Deferred Compensation Account or a Participant’s interest in his
or her Deferred Compensation Account as existing immediately prior to the later
of the effective date or adoption date of such amendment.



7.02   Company’s Right to Terminate. The Company reserves the sole right to
terminate, by action of its Committee, the Plan and/or the Agreement pertaining
to a Participant at any time prior to the commencement of payment of his or her
benefits. In the event of any such termination, a Participant shall be deemed to
have incurred a Termination of Service and his or her Deferred Compensation
Account shall be paid in the manner provided in Section 4.01, or the Committee
may, in its sole discretion immediately pay all benefits in a lump sum following
such termination of the Plan. Notwithstanding the foregoing, such payments shall
be made upon Plan termination only to the extent permissible under Section 409A
of the Internal Revenue Code and related Treasury regulations and guidance.



VIII.   MISCELLANEOUS



8.01   No Implied Rights. Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, Beneficiary, or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Committee or Company in accordance with the terms and provisions of the Plan.
Except as expressly provided in this Plan, the Company shall not be required or
be liable to make any payment under this Plan.



8.02   No Right to Company Assets. Neither the Participant, a Beneficiary, nor
any other person shall acquire by reason of the Plan any right in or title to
any assets, funds or property of the Company whatsoever, including, without
limiting the generality of the foregoing, any specific funds, assets or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability hereunder. Any benefits which become payable
hereunder shall be paid from the general assets of the Company. The Participant
and his or her Beneficiary shall have only a contractual right to the amounts,
if any, payable hereunder, unsecured by any asset of the Company. Nothing
contained in the Plan constitutes a guarantee by the Company that the assets of
the Company shall be sufficient to pay any benefits to any person.



8.03   No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing herein
shall be construed as fixing or regulating the Salary, Fees, and/or
Annual/Strategic Incentive payable to the Participant.



8.04   Offset. If, at the time payments or installments of payments are to be
made hereunder, either the Participant or Beneficiary is indebted or obligated
to the Company, then the payments remaining to be made to the Participant or the
Beneficiary may, at the discretion of the Company, be reduced by the amount of
such indebtedness or obligation. However, an election by the Company not to
reduce any such payment or payments shall not constitute a waiver of its claim,
or prohibit or otherwise impair the Company’s right to offset future payments
for such indebtedness or obligation.



8.05   Non-assignability. Neither the Participant, a Beneficiary, nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate, or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant, a
Beneficiary, or any other person, or be transferable by operation of law in the
event of the Participant’s, a Beneficiary’s, or any other person’s bankruptcy or
insolvency.



8.06   Gender and Number. Wherever appropriate herein, the masculine may mean
feminine and the singular may mean the plural, or vice versa.



8.07   Notice. Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, and if given to the Committee or the Company, delivered to the
principal office of the Company, directed to the attention of the Committee.
Such notice shall be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the third business day after the date shown on the postmark
or the receipt for registration or certification.



8.08   Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Delaware, to the extent not pre-empted by federal law.



8.09   Deferred Compensation Plan Trust. The Company may establish a Trust with
an independent trustee, and shall comply with the terms of the Trust. The
Company may transfer to the trustee an amount of cash, marketable securities, or
other property acceptable to the trustee (“Trust Property”) equal in value to
all or a portion of the amount necessary, calculated in accordance with the
terms of the Trust, to pay the Company’s obligations under the Plan (the
“Funding Amount”), and may make additional transfers to the trustees as may be
necessary in order to maintain the Funding Amount. Trust Property so transferred
shall be held, managed, and disbursed by the trustee in accordance with the
terms of the Trust. To the extent that Trust Property shall be used to pay the
Company’s obligations under the Plan, such payments shall discharge obligations
of the Company; however, the Company shall continue to be liable for amounts not
paid by the Trust. Trust Property will nevertheless be subject to claims of the
Company’s creditors in the event of bankruptcy or insolvency of the Company, and
the Participant’s, a Beneficiary’s, or any other person’s rights under the Plan
and Trust shall at all times be subject to the provisions of Section 8.02.



8.10   Code Section 409A Compliance. Notwithstanding any foregoing provision in
this Plan statement to the contrary, the Committee shall interpret all
provisions in this Plan statement in a manner that is consistent with
Section 409A of the Internal Revenue Code and Treasury regulations and other
guidance issued thereunder.

2